ALCOHOLIC BEVERAGES — MUNICIPAL COURT CONVICTION — PACKAGE STORE LICENSE Although 37 O.S. 527 [37-527](4) (1976), prohibits the issuance of a retail package store license where the applicant has a previous conviction of a state or federal offense, a previous conviction in a municipal court relating to alcoholic beverages is not included within the provisions of this section. The previous conviction discussed in Section 527(4) relates to any conviction of a state or federal law involving beer with less than 3.2 percent (3.2%) alcohol by weight as well as strong beer, wine or spirits.  The Attorney General is in receipt of your recent inquiry wherein you ask, in effect, the following questions: 1. Does 37 O.S. 527 [37-527](4) (1976) prohibit the issuance of a retail package store license if the applicant has a previous conviction in municipal court but not district court? 2. Does the previous conviction discussed in 37 O.S. 527 [37-527](4) mean only a conviction arising from wine, spirits or beer in excess of 3.2 percent alcohol by weight? Title 37 O.S. 527 [37-527](4) (1976) provides in pertinent part: "The Board shall refuse to issue a . . . package store license . . . if it has reasonable grounds to believe and finds any of the following to be true:. . ." "(4) That the applicant or any partner, or spouse of the applicant or any partner, has been convicted of a violation of any state or federal law relating to alcoholic beverages, has forfeited bond while any charge of such violation was pending against him. . . ." Clearly this statute only goes to violation of state or federal laws relating to alcoholic beverage. There is no mention whatsoever of the violation of any municipal laws relating to alcoholic beverage. Municipal courts in Oklahoma have jurisdiction only over offenses against municipalities. A municipal court is not a forum to decide the guilt or innocence of a defendant on any state or federal charge. Therefore, a conviction in municipal court or a forfeiture of bond therein on a charge relating to alcoholic beverages by law would not involve a state or federal charge relating to alcoholic beverage. Under such circumstances a package store license could issue consistent with 37 O.S. 527 [37-527](4).  Your second question involves charges that may arise from excessive drinking of either beer with less than 3.2 percent alcohol by weight, or spirits, or wine or strong beer. 37 O.S. 527 [37-527](4) prohibits the issuance of a package store license if an applicant was convicted of "any state or federal law relating to alcoholic beverages." Title 37 O.S. 506 [37-506](2) (1971) defines alcoholic beverage as follows: "'Alcoholic beverage' means alcohol, spirits, beer, and wine as those terms are defined herein and also includes every liquid or solid, patented or not, containing alcohol, spirits, wine or beer and capable of being consumed as a beverage by human beings." The definitions of alcohol, spirits, beer and wine in other subsections of 37 O.S. 506 [37-506] indicate that beer containing less than three and two-tenths percent (3.2%) of alcohol by weight is not under the jurisdiction of the Alcoholic Beverage Control Board.  However, 37 O.S. 527 [37-527](4) is not a statute setting the jurisdiction of the Board over certain products. It is a statute governing the personal character of people who may obtain certain licenses. The intent of the Legislature in 37 O.S. 527 [37-527](4) is to prevent persons with prior convictions for offenses relating to alcoholic beverages from entering or remaining in the business. The different intent of 37 O.S. 527 [37-527](4) means that the phrase alcoholic beverages receives a different meaning than used in 37 O.S. 506 [37-506]. Oklahoma law recognizes that a word previously defined may receive a different definition if it is used with a different intent: "Whenever the meaning of a word or phrase is defined in any statute, such definition is applicable to the same word or phrase wherever it occurs, except where a contrary intention plainly appears." 25 O.S. 2 [25-2] (1971) (Emphasis added) Also, any requirement that the Board ascertain if a previous conviction resulted from consumption of light beer only or from consumption of heavy beer, wine or spirits is very impractical. Such facts are seldom, if ever, matters of official record and there are seldom any witnesses, other than the defendant himself, who can testify as to what was consumed. Requiring the Board to ascertain what was consumed in a previous case would make 37 O.S. 527 [37-527](4) impossible to enforce and a totally vain and useless law. Because the Legislature is never assumed to do a vain and useless act, such a strained interpretation must be discarded. Therefore, any conviction of a state or federal law involving beer with less than 3.2 percent alcohol by weight, as well as strong beer, wine or spirits is included under 37 O.S. 527 [37-527](4) and therefore is an obstacle to obtaining a package store license in Oklahoma.  It is, therefore, the opinion of the Attorney General that your question be answered as follows. Although 37 O.S. 527 [37-527](4) (1976), prohibits the issuance of a retail package store license where the applicant has a previous conviction of a state or federal offense, a previous conviction in a municipal court relating to alcoholic beverages is not included within the provisions of this section. The previous conviction discussed in 37 O.S. 527 [37-527](4) relates to any conviction of a state or federal law involving beer with less than 3.2 percent (3.2%) alcohol by weight as well as strong beer, wine or spirits.  (DANIEL J. GAMINO) (ksg)